Citation Nr: 0726414	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-21 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
cold injury residuals, left ear.

3.  Entitlement to an evaluation in excess of 10 percent for 
cold injury residuals, right ear.

4.  Entitlement to an award of a total disability evaluation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
December 1954.  Service in Korea is indicated by the evidence 
of record.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2004 and January 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating questions currently 
under consideration were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized those issues as 
set forth on the title page, and will evaluate the veteran's 
PTSD and bilateral ear cold injury claims as claims for 
higher evaluations of original awards, effective from July 
23, 2003, the date of award of service connection.

The Board notes that this appeal initially included claims 
for higher evaluations for the veteran's service-connected 
right and left foot cold injuries.  These claims were 
withdrawn in writing in May 2004.  Consequently, those issues 
are not before the Board.  38 C.F.R. § 20.204 (2006). 

As a final preliminary matter, the Board notes that a July 
20, 2004, letter from the veteran's accredited representative 
appears to be a claim for an earlier effective date for the 
10 percent awarded for cold injury residuals of the left and 
right ears.  As there is no indication in the record that any 
development has taken place regarding this apparent claims, 
this issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's PTSD is evidenced by occupational and 
social impairment due to such symptoms as panic attacks, 
chronic sleep impairment, and memory loss.  

2.  The residuals of the veteran's bilateral ear cold 
injuries are evidenced by cold sensation, throbbing, and 
discoloration when exposed to cold conditions.

3.  The veteran's service-connected disabilities do not 
combine to preclude substantially gainful employment.
  

CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an increased rating for the veteran's 
cold injury residuals to the left ear have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic 
Code 7122 (2006).

3.  The criteria for an increased rating for the veteran's 
cold injury residuals to the right ear have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic 
Code 7122 (2006).

4.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
and December 2003, and September 2004.  Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
prejudiced the veteran in any way, nor does the late notice 
warrant remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  With one exception, the RO 
specifically requested that the veteran either identify or 
submit any evidence he had pertaining to his claims.  The 
December 2003 VCAA letter regarding the ear claims failed to 
ask the veteran to submit any evidence he had pertaining to 
those claims.  38 C.F.R. § 3.159(b)(1).    However, once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, as is the case here, 
VCAA notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006).  A remand for the purpose of asking the 
veteran to submit any related evidence in his possession is 
therefore not warranted.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  And, the 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date, per a March 2006 
RO letter.  See Dingess/Hartman, supra.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA medical records, and 
secured examinations in furtherance of his claims.  At the 
veteran's March 2007 hearing before the undersigned Acting 
Veterans Law Judge, the veteran's representative noted that 
the last examination was in October 2004, and suggested that 
VA had erred by not providing a more recent examination.  The 
Board notes, however, that there has been no claim or other 
indication that the veteran's cold injury residuals to the 
ears has worsened since the October 2004 examination.  Absent 
a claim or other evidence of a worsened disability picture 
since the previous examination, another examination is not 
required.  See Palczewski v. Nicholson, 21 Vet. App. 174 
(2007) ("the mere passage of time" does not require an 
additional VA medical examination).  VA has no duty to inform 
or assist that was unmet.

II.  PTSD

Of record are VA mental health treatment notes from West 
Haven, Connecticut, and West Palm Beach, Florida.  A December 
2003 progress note indicates that the veteran, who is widowed 
and living with a longtime girlfriend, reported being able to 
bond with people better while working, but was not close to 
his children due to working so many hours and being busy.  He 
indicated that he sells fireworks and delivers them to 
stores.  

A July 2003 note from the West Haven emergency room reported 
that the veteran had appeared for treatment following being 
asked by his longstanding girlfriend to leave her residence.  
Recent troubles revolved around his relationship with what 
were described as "sex workers," and the corresponding 
jeopardy placed on his longstanding relationship with his 
girlfriend.  The physician author of the note indicated that 
the veteran began by asking for help with this problem, but, 
after further investigation, the veteran's thoughts were said 
to appear less obsessive and more risk/reward based, with 
limited capacity/inclination to consider the deleterious 
consequences of his actions.  The veteran reported that when 
he lost his job in 1982 he thought about hanging himself, but 
did not act on this thought, and did not seek treatment.  The 
veteran reported flashbacks related to his experiences in 
Korea; he denied nightmares, but reported midnight awakening, 
often with difficulty resuming sleep.  

Mental status examination revealed that the veteran was 
casually dressed and pleasant.  Speech was fluent, 
spontaneous, and of normal rate, volume, and prosody.  No 
psychomotor disturbance was observed.  Mood was described as 
"ok."  Affect appeared euthymic, full, reactive, and mood-
congruent.  Thought process was organized and goal-directed.  
He denied any suicidal or homicidal ideation, as well as 
auditory or visual hallucinations, paranoia, or hopelessness.  
He endorsed occasional daytime intrusive dreams pertaining to 
combat-like experiences.  Insight and judgment were limited 
regarding his recent actions.  The examiner noted that the 
veteran's hypervigilance was somewhat vague and did not seem 
directly linked to PTSD spectrum symptoms.  

An August 2003 mental health care treatment note briefly 
noted that the veteran was being seen for PTSD symptoms and 
for "seeing a hooker."  Without evidence of an examination 
being given, the unnamed author of this report made a 
diagnosis utilizing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) criteria.  The DSM-IV Axis I (clinical disorders and 
other conditions that may be a focus of clinical attention) 
diagnoses were chronic PTSD and relationship difficulty.  
Axis II (personality disorders and mental retardation) 
diagnosis was deferred.  The Axis III (general medical 
conditions) diagnoses were hypercholesterol, hyperlipidemia, 
diabetes mellitus, status-post cerebrovascular accident 
(CVA), peripheral vascular disease, and coronary artery 
disease.  It is not clear that there were any findings in 
Axis IV (psychosocial and environmental problems).  The Axis 
V (global assessment of functioning (GAF) score) report was 
60.  

An October 2003 mental status examination conducted in 
conjunction with couples therapy noted that the veteran was 
appropriately dressed and exhibited good eye contact, full 
affect with no lability, and normal intensity.  His mood was 
"fine," thought process logical, and there were no suicidal 
or homicidal ideations, and no auditory or visual 
hallucinations.  

A January 2004 treatment note noted that the veteran reported 
recurrent intrusive thoughts/memories of being shot in Korea 
that had been occurring for 50 years.  He reported that when 
he was working this occurred about every two weeks, but, now 
that he is retired, for the past 10 years, it has gone to 
several times a day.  The DSM-IV Axis I diagnosis was PTSD by 
history, adjustment disorder with mixed emotional features, 
also by history, and partner relational problems.  Axis II 
diagnosis was deferred.  The Axis III diagnoses included 
history of transient ischemic attacks, carotid stenosis 
status-post stent right left occluded, peripheral vascular 
disease status-post stent, hypertension, erectile 
dysfunction, right arm cervical neuropathy with carpal tunnel 
syndrome, type 2 diabetes mellitus, hyperlipidemia, and 
tobacco use.  In Axis IV the examiner identified severe 
chronic medical and mental problems, a recent move, and 
relationship conflict due to recent stress.  The Axis V GAF 
score was 55.  This examiner noted that there were currently 
no limitations imposed on the veteran.  

An April 1, 2004, PTSD note from West Palm Beach noted that 
the veteran would be selling fireworks "as usual" on 
returning to Connecticut the following month, and would 
attend his annual military reunion as well.  He reported 
enjoying playing golf and enjoying people.  It was noted that 
the veteran was coping at baseline with ongoing symptoms of 
PTSD, and was no longer taking psychotropic medications.  
Mental status examination revealed that the veteran was 
neatly dressed, adequately groomed, and exhibited good eye 
contact.  Speech was normal, and thoughts were logical, with 
speech content coherent and goal-directed.  There were no 
psychotic symptoms; mood was neutral with affect appropriate 
to mood.  He was oriented as to time, place, and person, with 
fair insight, and judgment was within normal limits.  The 
diagnosis was PTSD, with a GAF score of 55.  

Dated four days later, an April 5, 2004 "Case Summary" 
authored by a West Palm Beach clinical social worker, 
summarized the veteran's reported stressors, his symptoms, 
and his complaints.  It was noted that the veteran had 
retired after many years of working in industry.  He 
reportedly had remained socially isolated and his fears of 
aging were said to be reinforced by his concerns with the 
problems that he was having with his legs and feet.  He 
exhibited memory impairment having to do with multiple 
requests.  This report stated that the veteran has been 
vocationally unstable due to his physical status, age, and 
his psychological and emotional behavior, which tended to 
reduce the likelihood of retaining work over a consistent 
period of time.  The veteran reportedly got along well in 
group therapy.  No DSM-IV diagnosis was given, but the 
veteran was said to have symptoms consistent with PTSD, and 
the social worker expressed an opinion that the veteran's GAF 
score "should be in the range of 40-45."  

Later that same year, in October 2004, the veteran was 
afforded a VA PTSD examination.  The veteran was noted to 
have been retired since the late 1980s.  The veteran reported 
nightmares two to three times per month, intrusive thoughts 
twice a day about being shot, physiologic and psychological 
reactivity to reunions and to seeing Korean people.  He 
stated that he tries to avoid Korean people.  He reported a 
loss of interest in things he used to like to do such as golf 
or working around the house.  He reported his mood as "okay, 
I guess."  Sleep was reportedly broken up to four times per 
night, but could still get a total of seven hours of sleep 
per night.  Concentration was reported as fair, and he still 
reported hyperstartle.  

The veteran reported getting along well with his girlfriend 
these days.  He reported going to a casino with her and a 
sister at least once a week, and being able to tolerate the 
crowds, though he reported becoming upset on seeing Koreans.  
He talked to his sister approximately twice per week.  The 
veteran reported that, when he worked in a supermarket before 
retiring in 1987 or 1988, his PTSD symptoms preoccupied him 
at work, and when his hands and feet would bother him he 
would be reminded about the war in Korea.  

On examination, the veteran was reported to be calm and 
cooperative, and he established good eye contact.  Speech was 
normal in rate and prosody.  Affect exhibited full range, 
with no lability, and normal intensity.  Mood was euthymic to 
occasionally mildly depressed.  Thought process was logical; 
thought content included no suicidal or homicidal ideations.  
There were no auditory or visual hallucinations, and no 
delusions.  Attention and concentration were grossly normal 
on examination, and insight and judgment were good.  The 
examiner diagnosed chronic PTSD with an assigned GAF score of 
60.  

A January 2005 PTSD note noted that the veteran described 
feeling good overall, albeit with complaints of ongoing PTSD 
symptoms.  He described having a good holiday that involved 
socializing with friends.  He reported enjoying playing golf, 
but reported that he had been unable to play for the past 
year because of cataracts.  He reported that he enjoyed 
people, and was reportedly coping at baseline with ongoing 
symptoms of PTSD.  A GAF score of 55 was assigned.  

A September 2005 progress note reported that the veteran was 
still having nightmares, but also reported that he didn't 
feel depressed anymore.  

A therapy note dated in March 2006 noted that the veteran 
reported feeling depressed due to the Iraq war, and that he 
avoided movies that relate to the Korean or Vietnam wars.  He 
again recounted his dream of being shot, and stated that the 
emotional distress related to his war experiences resulted in 
an irritable mood and a desire to not be around others.  He 
reported having gone to places like Publix and Wal-Mart to 
apply for work, but had not heard back from either.  He 
contended that he did not believe that he would be able to 
effectively work with others in such crowded environments.  
The veteran reported poor concentration and ongoing intrusive 
thoughts about his experiences in Korea.  He also mentioned 
that he had recently experienced a significantly depressed 
mood with thoughts of harming himself, but expressed no 
intent to do so.  

On examination, the veteran was neatly dressed, adequately 
groomed, and had good eye contact.  Speech was normal in rate 
and volume.  Thoughts were logical, and speech was coherent 
and goal-directed.  There were no psychotic symptoms.  Mood 
was anxious; affect was appropriate to mood.  There were no 
suicidal or homicidal ideations.  He was oriented as to time, 
place, and person, with fair insight; judgment was within 
normal limits.  The diagnosis was PTSD, with a GAF score of 
50.

A January 2006 treatment plan reiterated much of what was 
noted in previous treatment notes, adding that, now that he 
is retired, the veteran has intrusive thoughts daily.  The 
diagnosis was PTSD by history, as well as adjustment disorder 
with mixed emotional features, also by history, and 
relational problems with his partner.  A GAF score of 55 was 
assigned, with a notation that there were no current 
limitations.  

There is of record a March 2006 "To Whom It May Concern" 
letter from E.T., a West Palm Beach licensed clinical social 
worker, writing specifically to support the veteran's claim 
for a higher rating for his PTSD.  Mr. T. recounted the 
veteran's Korean war history, and his current symptoms of 
nightmares and disturbed sleep.  This social worker also 
commented on the veteran's difficulty standing and walking 
related to his cold injured feet.  Mr. T. opined that the 
veteran was "severely and chronically impaired due to his 
PTSD symptoms."  However, this bald assertion was not 
substantiated by a formal diagnosis in accordance with DSM-
IV; nor did it include a GAF score indicating severe 
disability.  Neither did it relate this assertion to any 
symptoms other than nightmares and disturbed sleep.  Without 
any supporting analysis or explanation, Mr. T. also averred 
that the veteran's continued need for medication indicates 
that he is unable to meet higher levels of functioning.  

A July 2006 treatment note indicates that the veteran had 
stopped taking Zoloft two months previously.  He reported 
that his mood was good, and he denied any depression.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Board will evaluate this claim as a claim 
for a higher evaluation of an original award, effective from 
the date of award of service connection.  Fenderson, supra.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

Here, the Board finds that the veteran's PTSD disability 
picture more nearly approximates the criteria required for 
the currently assigned 30 percent rating, and that a higher 
rating is not warranted for any time period since the 
original effective date of July 23, 2003.  This is so because 
review of the medical evidence summarized above indicates 
that his PTSD symptomatology shows occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, though he generally functions satisfactorily with 
routine behavior, self-care, and conversation normal.  His 
symptoms include depressed mood some of the time, 
suspiciousness of Koreans, panic attacks, chronic sleep 
impairment, and mild memory loss.  

A higher, 50 percent, rating is not warranted because there 
is no showing of symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; no evidence of impaired judgment 
or impaired abstract thinking; and no disturbances of 
motivation and mood.  At his March 2007 hearing, in response 
to a question from his representative, the veteran averred 
that he has panic attacks every day.  The Board notes, 
however, that mention of panic attacks is conspicuously 
absent from treatment and examination reports.  The veteran 
has expressed difficulty in establishing and maintaining 
effective work and social relationships, but the evidence 
also shows that he has told his mental health care providers 
that he enjoys people, has had meaningful social outings at 
holidays and regular visits to a likely crowed casino, and 
maintains a longstanding relationship with his girlfriend.  

At his hearing, the veteran's representative noted that the 
April 2004 letter from the West Palm Beach social worker 
indicated that the veteran's PTSD is more severe than the 
examiners in Hartford had indicated.  The Board notes, 
however, that the vast majority of the treatment and 
examination reports consistently reported GAF scores of 55 
and 60, and reported the veteran appeared neatly dressed, 
adequately groomed, with good eye contact, and normal speech 
that was coherent and goal-directed.  The reports 
consistently reported logical thoughts, affect that was 
appropriate to mood, absence of suicidal or homicidal 
ideations, and that he was oriented as to time, place, and 
person, with fair insight, and judgment within normal limits.  
The preponderance of the medical evidence of record runs 
counter to the April 2004 letter from the West Palm Beach 
social worker, and the Board therefore assigns less probative 
weight to the April 2004 letter.   

Moreover, the Board finds that the March 2007 letter from 
West Palm Beach's Mr. T. is not as probative as the 
preponderance of the other evidence of record because it 
labels the veteran's PTSD as being severely disabling without 
providing any credible and objective evidentiary basis on 
which the assertion is to be based.  As noted, Mr. T.'s bald 
assertion was not substantiated by a formal diagnosis in 
accordance with DSM-IV that included a GAF score indicating 
severe disability.  Mr. T. also did not relate his assertion 
to any symptoms other than nightmares and disturbed sleep, 
which, alone, cannot form the basis for a diagnosis of severe 
PTSD.  Without any supporting analysis or explanation, Mr. T. 
also averred that the veteran's continued need for medication 
indicates that he is unable to meet higher levels of 
functioning.  In sum, Mr. T.'s letter constitutes no more 
than opinions unsubstantiated by any clinical evidence, and 
is therefore of little probative value.  

In sum, taking into account all of the evidence of record, 
the Board finds that the veteran's PTSD disability picture 
more nearly approximates the criteria required for the 
presently assigned 30 percent rating, and that a higher 
rating is not warranted. 

III.  Cold-injured ears

The veteran is service-connected for cold injuries to both 
ears that is attributed to his exposure to the elements in 
Korea.  He was afforded VA cold injuries examinations given 
in October 2003 and October 2004.  After describing the 
circumstances of his cold injuries, the veteran indicated to 
his October 2003 examiner that he had never received any 
treatment for his cold injuries, and that his major problems 
associated with cold injury were related to his feet.  He 
gave a history of wearing a hat with ear muffs to protect his 
earlobes.  On examination, the ears were found to be cold and 
pale in color and tender to palpation.  There were no lesions 
or dermatoses.  The diagnosis as regards the ears was altered 
circulation in the bilateral earlobes more likely than not 
related to cold exposure in service, with mild functional 
impairment.  

At his October 2004 examination, the veteran repeated his 
cold injury history.  As regards the ears specifically, the 
veteran noted that he has cold sensitization bilaterally.  
The examiner noted that the veteran does not have Reynaud's 
phenomenon, hyperhidrosis, or chronic pain.  Changes in skin 
color were described as bluish discoloration of the feet in 
cold weather, with no mention made of discoloration of the 
ears.  The veteran's ears were reportedly cold during very 
cool and very cold weather, but do not feel cold during warm 
weather.  Examination revealed normal sensation of the ears 
to touch, including touch by a monofilament device.  There 
was no pain or discomfort on manual manipulation of the 
bilateral auricles.  The examiner's diagnosis regarding the 
veteran's ears was normal examination, with history of cold 
exposure, and with no functional impairment.  

At the veteran's hearing, he testified that, when it is cold, 
his ears turn color, hurt, and throb.  He also indicated 
that, when they are cold, he cannot feel his ears.  

The veteran's cold injury residuals to the ears are evaluated 
utilizing the criteria found at Diagnostic Code 7122.  
38 C.F.R. § 4.104.  Under Diagnostic Code 7122, a 10 percent 
rating is for application when there is arthralgia or other 
pain, numbness, or cold sensitivity.  A 20 percent rating is 
for application when there is arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities such as osteoporosis, 
subarticular punched out lesions, or osteoarthritis.  

Taking into account the medical evidence and the veteran's 
lay statements, the Board finds that a higher rating is not 
warranted.  While the veteran has testified that his ears 
change colors, a criteria for the higher, 20 percent rating, 
when exposed to cold, that is only one of many of the 
criteria defining the higher rating.  There is no evidence of 
any of the other criteria, such as tissue loss, 
hyperhidrosis, related to the 20 percent rating.  It bears 
repeating that, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned only if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Here, the veteran's disability picture more nearly 
approximates the criteria required for the presently assigned 
10 percent rating for each ear, and a higher rating is not 
warranted for any time since the original effective date.  

IV.  TDIU

The veteran avers that he is unemployable because of his 
service-connected disabilities.  At his March 2007 hearing he 
testified that he can't stand anymore, that he can stand for 
only two or three minutes at a time, and that he can't even 
do a sitting down job such as taking messages.  He averred 
that when he starts to write something, he can "forget all 
about it."  He testified that three or four years ago he 
worked 20 hours per week in a gas station, but that he can't 
stand up anymore.  He noted that he had applied for jobs at a 
supermarket as a bag boy, but couldn't walk, and applied at 
Wal-Mart as a greeter, but couldn't sit down.  

The October 2003 cold injuries examination summarized above 
also addressed the veteran's cold-injured feet.  The examiner 
found that this injury limited activities of daily living, 
with functional impairment of activities.  The October 2004 
cold injuries examination noted that the major problem with 
the veteran's cold injury was that his feet tingled in cool 
and cold weather, and the veteran complained that he now 
stumbled, though the examiner did not specifically ascribe 
that to the veteran's cold injury.  On examination, the 
veteran's cold injuries to the feet were found to be 
discolored, subject to cold sensitization, and chronic fungal 
infections of the toenails and toes.  This examiner noted 
that the veteran did not have excess swelling of his feet, or 
pain.  

The veteran has a significant history of cardiovascular 
disease, including strokes, peripheral vascular disease, and 
a carotid stenosis.  Following his April 2002 quadruple 
bypass surgery, a follow-up visit in August 2002 noted that 
the veteran was able to walk a quarter of a mile, limited 
only by a right thigh/buttock limp.  The report of a July 
2002 VA joints examination noted that the veteran had a 
chronic leg pain, especially when he walks.  This pain was 
attributed to the arthritis in his bilateral hips and to his 
calves.  The examiner noted that since the veteran's bypass 
surgery, which included the harvesting of a vein from the 
left leg, the veteran had had increasing pain.  The joints 
examiner acknowledged the veteran's frostbite in Korea, but 
attributed the veteran's chronic lower extremity pain, 
especially on the left side, to his peripheral vascular 
disease which, it was noted, would continue to progress if 
the veteran continued to use nicotine products.  

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  

Total ratings are authorized for any disability or 
combination of disabilities for which the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  Such is not 
the case here.    

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the veteran is currently service-connected for right 
and left foot cold injuries, each rated as 30 percent 
disabling; for PTSD, rated as 30 percent disabling; for two 
left wrist disabilities, each rated as 10 percent disabling; 
and for the two ear cold injuries, each rated as 10 percent 
disabling.  While those disabilities numerically add up to 
130 percent, VA regulations require that multiple 
disabilities be assessed in combination through the use of a 
Combined Ratings Table.  38 C.F.R. §  4.25.  Utilizing the 
Combined Ratings Table, the combined level of the veteran's 
multiple disabilities is determined to be 80 percent.  Id.  
Thus, with the veteran's highest rated service-connected 
disability rated at 30 percent, and the combined disabilities 
evaluated as 80 percent, award of TDIU is not warranted based 
on disability percentages.  38 C.F.R. § 4.16(a).  

It is also the policy of VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where, as 
here, the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as 
already noted, an inability to work due to non-service-
connected disabilities or age may not be considered.  
38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA 
considers such factors as the extent of the service-connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Here, the veteran undeniably has multiple service-connected 
disabilities, but the evidence does not show that these 
combine to render him unemployable.  The Board acknowledges 
that the West Palm Beach social worker averred in his April 
2004 letter that the veteran has been "vocationally unstable 
due to his physical status, age and his psychological and 
emotional behavior tends to reduce the likelihood of 
retaining work over a consistent period of time."  However, 
this averment is not dispositive.  First, as noted, VA 
regulations do not permit taking age into account in 
determining employability.  Moreover, the April 2004 
statement did not state that the veteran is unemployable, it 
only described the veteran's vocational instability, and that 
it tends to reduce the likelihood of retaining work over a 
period of time.  Those are not the criteria for award of 
TDIU.  As noted, the ultimate question is whether the 
veteran, because of service-connected disability(ies), is 
incapable of performing the physical and mental acts required 
by employment.  Van Hoose, supra.  Similarly, while the 
veteran testified that he has applied for jobs and not been 
hired, he has not shown that he is incapable of performing 
the physical and mental acts required by employment, but has 
only shown that, thus far, he has not found employment.  

At his March 2007 hearing, the veteran testified that his 
inability to stand for six or seven hours rendered him 
unemployable.  However, the medical evidence of record shows 
that the veteran's service-connected bilateral feet cold 
injuries are not the cause of his lower extremity pain.  That 
has been attributed to his non-service-connected peripheral 
vascular disease.  As has been shown, the veteran's cold 
injuries to the feet consist of discoloration, cold 
sensitization, and chronic fungal infections of the toenails 
and toes, but there is no evidence that these inhibit the 
veteran's ability to stand or walk or otherwise adversely 
affect employability.  As noted, a few months after his 
bypass surgery the veteran reported being able to walk a 
quarter of a mile, and that was limited only by his non-
service-connected arthritic hip and its limp.  

The Board also notes that the veteran told health care 
providers in December 2003 and April 2004 that he was 
employed selling fireworks, and delivered them to stores.  

The Board gives little probative weight to the statements 
made by Mr. T., who, in any event, did not directly address 
the issue of employability, but only listed the symptoms of 
nightmares and disturbed sleep.  Finally, the Board notes 
that the veteran's other treatment and examination reports 
have not suggested that his service-connected disabilities 
have rendered him unemployable.  In fact, as noted, the 
January 2004 and January 2006 PTSD examiners specifically 
noted that there was no functional impairment wrought by the 
veteran's PTSD.  

In sum, the Board finds that the preponderance of the 
credible evidence of record demonstrates that, if the veteran 
is unemployable, that unemployability is not attributable to 
his service-connected disabilities.  Award of TDIU on an 
extra-schedular basis is therefore not warranted, and the 
claim is denied. 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder is denied.

Entitlement to an evaluation in excess of 10 percent for cold 
injury residuals, left ear, is denied.

Entitlement to an evaluation in excess of 10 percent for cold 
injury residuals, right ear, is denied.

Entitlement to an award of a total disability evaluation 
based on individual unemployability is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


